NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0837-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANWAR T. CROCKETT a/k/a
CROCKET, ANWAR WILLIAMS,
and KYLE H. WILLIAMS,

          Defendant-Appellant.


                   Submitted December 3, 2019 – Decided December 10, 2019

                   Before Judges Gilson and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 11-06-1111
                   and 11-06-1112.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant appeals an order denying his petition for post-conviction relief

(PCR) without an evidentiary hearing. Judge Martin Cronin, who also had tried

the case, entered the order under review and issued a thorough written decision.

On appeal, defendant limits his argument to a single point for our consideration:

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY       HEARING       BECAUSE
            DEFENDANT HAS ESTABLISHED A PRIMA
            FACIE   CASE  OF    DEFENSE   COUNSEL'S
            INEFFECTIVENESS FOR FAILING TO MOVE FOR
            A SEVERANCE FROM THE CODEFENDANT.

      We have carefully considered defendant's contention in light of the

applicable law, and conclude it lacks sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2). We affirm substantially for the reasons set

forth by Judge Cronin in his well-reasoned decision. We add only the following

brief remarks.

      A defendant is entitled to an evidentiary hearing only when he "has

presented a prima facie [case] in support of [PCR]," State v. Marshall, 148 N.J.

89, 158 (1997) (first alteration in original) (quoting State v. Preciose, 129 N.J.

451, 462 (1992)), meaning that a "defendant must demonstrate a reasonable

likelihood that his . . . claim will ultimately succeed on the merits." Ibid. For a

defendant to obtain relief based on ineffective assistance grounds, he is obliged

                                                                           A-0837-18T4
                                        2
to show not only the particular manner in which counsel's performance was

deficient, but also that the deficiency prejudiced his right to a fair trial.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J. 42,

58 (1987) (adopting the Strickland two-part test in New Jersey) (Strickland/Fritz

test).

         In sum, defendant failed to demonstrate a reasonable likelihood that his

PCR claim will ultimately succeed on the merits and failed to satisfy either

prong of the Strickland/Fritz test. Because there was no prima facie showing of

ineffective assistance of counsel, an evidentiary hearing was not necessary to

resolve defendant's PCR claims. Preciose, 129 N.J. at 462.

         Affirmed.




                                                                          A-0837-18T4
                                         3